DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claims 1 and 11, there is no teaching in the original disclosure or claims of the newly claimed “final curing temperature”. Applicant’s Figure 2 and the associated description in paragraph 19 of Applicant’s published application simply indicate that the temperature is reduced from the second (highest temperature) to a final temperature. However, the newly claimed “final curing temperature” terminology is not used in the original disclosure. To the extent that this terminology is attempting to require curing at the final curing temperature, there is no clear indication in the original disclosure that curing is not complete at the third time, and further, there is no indication curing continues at a final curing temperature lower than the second temperature. Accordingly, Applicant was not in possession of this limitation at the time the application was filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 11, it is unclear what is meant by the recited “final curing temperature”. Applicant’s Figure 2 and the associated description in paragraph 19 of Applicant’s published application simply indicate that the temperature is reduced from the second (highest temperature) to a final temperature. However, the newly claimed “final curing temperature” terminology is not used in the original disclosure and it is unclear how a “final curing temperature” differs from the final temperature of the original disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2015/0299408) in view of Seal (US 5403537), Jurras (US 2901455) and Hamilton (WO 2019/016500 A1).
	Regarding claim 1, Nguyen teaches a curing process which comprises assembling a composite preform using a plurality of composite fiber layers (paragraphs 73-74); disposing conductive additives in a resin to form a conductive resin (paragraphs 15, 25-27 and 42-43); injecting the conductive resin between the plurality of composite fiber layers (paragraph 73); subjecting the composite preform to a curing cycle (paragraph 74); maintaining a temperature of the plurality of composite fiber layers below a predetermined threshold (paragraph 74). In one embodiment Nguyen teaches the curing cycle includes a multi-step process of holding a heating temperature (dwell temperature) constant until a first time, raising the heating temperature until a second time (ramping up the temperature), ceasing the raising of the heating temperature and dwelling at a second temperature (final cure temperature) until a third time (paragraph 74). Nguyen teaches curing may reach at least 80% degree of cure (paragraph), which range includes full curing, thus satisfying “where the composite structure can be fully cured”. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. As to minimizing or eliminating dwell times, this a rather broad limitation which is satisfied by the fact that Nguyen does not teach an additional dwell time. This limitation is also further addressed below. As to mitigating the build-up of heat, such is naturally satisfied by Nguyen’s teaching of curing at the final cure temperature for a desired period of time. If the final cure temperature is maintained, then it is readily apparent that heat build-up is mitigated because failure to mitigate the heat build-up would result in the temperature increasing. This limitation is also further addressed below. As to decreasing the heating temperature, while not explicitly recited by Nguyen, in view of the elevated cure temperature (paragraph 74), naturally the heating temperature would be decreased to allow cooling of the cured composite structure. This limitation is also further addressed below. Nguyen teaches minimizing or eliminating temperature dwell times (paragraph 74). Using a one-step cure to a final cure temperature, as taught by Nguyen, is considered to satisfy minimizing or eliminating temperature dwell times.
	Nguyen differs from claim 1 in that:
i.	Nguyen appears to use “reform” to indicate a preform assembled by stacking a plurality of composite fiber layers (paragraph 73). This limitation and the limitation of injecting resin between the composite fiber layers are further addressed here.
ii.	Nguyen does not recite the curing process is a thermally conductive curing process.
iii.	Nguyen does not recite wicking away heat from the composite preform layers via the conductive resin.
iv.	Nguyen does not explicitly recite maintaining a temperature of the composite layers below a predetermined threshold.
v.	Nguyen does not explicitly recite minimizing or eliminating temperature dwell times, mitigating the build-up of heat in the curing cycle, or decreasing the heating temperature from the third time to a lower final curing temperature. The limitation of maintaining a temperature of the composite layers below a predetermined threshold is also further addressed here.
	(i)	In resin infusion methods of the type suggested by Nguyen it is known to form a preform from a plurality of layers and subsequently inject resin in the claimed manner. This appears to indicated at paragraph 73 of Nguyen. In any event, such is clearly taught by Seal for suitably providing the desired layers of fiber reinforcement in the form of a dry preform, and for suitably providing the desired resin impregnation of the preform (Abstract; Figures 1-6; column 1, line 50 to column 2, line 49). Naturally, injecting resin into the plurality of layers involves flow of the resin between the plurality of composite fiber layers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these steps in Nguyen because one of ordinary skill in the art would have been motivated to provide a suitable preform and resin impregnation using methods known in the art, as evidenced by Seal.
	(ii), (iii) and (iv)	Nguyen suggests the use of thermally cured epoxy resin (paragraphs 27-28). It is generally known that epoxy resins used for composite parts generate heat upon curing, i.e. the curing reaction is exothermic. See Jurras (column 1, lines 19-28 and 51-57). See Hamilton (page 1, lines 29-34). Naturally, such heat must travel from where it is generated, i.e. within the composite part being cured, through the composite part comprising resin and fibers to the relatively cooler surface. This implicit heat flow when using known exothermic epoxy resins satisfies the claimed thermally conductive curing process and wicking away of heat via the resin. As to the resin being thermally conductive, Nguyen adds thermally conductive additives to the resin to provide a thermally conductive resin and specifically indicates one purpose of the additives is for providing desired thermal conductivity (paragraph 15 and 26). Moreover, it is clear from Jurras that providing the composite part with sufficient thermal conductivity is desirable to facilitate wicking away of the heat generated by exothermic curing, which reduces distortion and also allows for curing in a relatively short time (column 1, line 66 to column 2, line 10). As to maintaining the temperature below a threshold, such is satisfied by maintaining the temperature below a temperature at which distortion would occur, as suggested by the above noted teachings of Jurras. Also see Jurras (column 4, lines 50-72; Example I). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Nguyen because one of ordinary skill in the art would have been motivated to provide sufficient thermal conductivity in Nguyen to achieve the above noted advantages in accordance with the teachings of Jurras in view of the exothermic curing reaction of epoxy resins as evidenced by Jurras or Hamilton.
	(v)	In a related process of curing composite materials having epoxy matrix resins which cure exothermically (page 1, lines 29-33; page 20, lines 1-2), Hamilton teaches a process which minimizes temperature dwell times by regulating heating to achieve a desired temperature versus time profile and determining when curing is complete so that cooling can occur thereafter (Abstract; page 2, lines 16-19; page 7, lines 1-14), mitigating the build-up of heat in the curing cycle by regulating heating to achieve the desired temperature versus time profile (Figures 4-5; page 18, lines 24-28; page 19, lines 6-23), and decreasing the heating temperature from the third time to a lower final curing temperature to suitably cool the composite structure (Figure 4; page 7, lines 1-14). As to a lower “final curing temperature”, any temperature used in the curing cycle, including the temperature ramp down, is considered to satisfy the broad terminology “curing temperature”. As to a final curing temperature, such is satisfied by the final cooled temperature illustrated in Figure 4 of Hamilton. Alternatively, Hamilton teaches that cooling may occur before curing is completed, e.g. cooling may occur when the material is 90% or 95% cured, and that sufficient heat may be stored in the material to complete curing even when cooling is commenced before complete cure (page 7, lines 11-34). Thus it is reasonably clear from Hamilton that curing at cooled temperatures lower than the second temperature may occur, any such lower temperature satisfying the claimed final curing temperature. Naturally, the completion of curing taught by Hamilton occurs at one such lower temperature, which also satisfies the claimed final curing temperature. It is noted that Figure 4 of Hamilton also suggests the claimed curing cycle steps recited in lines 10-17 of claim 1 for providing suitable curing (see also Hamilton, page 18, lines 25-28). Additionally, Hamilton suggests a method for providing a curing temperature versus time profile which avoids excessively high temperatures during curing, i.e. maintaining the temperature below a predetermined threshold (page 3, lines 21-22). Hamilton provides the above noted curing process which satisfies all of the above noted limitations for the purpose of improving on the slow ramp rates and long dwell times of the prior art, which add to manufacturing time and energy consumption (page 2, lines 16-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in the modified process of Nguyen because one of ordinary skill in the art would have been motivated to achieve the above noted benefits in accordance with the teachings of Hamilton.
	Regarding claims 2-7, Nguyen clearly teaches these additional limitations (paragraphs 79, 20, 27 and 43-44).
	Regarding claim 8, while not recited by Nguyen, these steps are known for providing the desired resin impregnation. See Seal (Figures 1-6; column 4, lines 12-31; column 6, lines 54-61). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these steps in Nguyen because one of ordinary skill in the art would have been motivated to provide the desired resin impregnation in a known suitable manner, as evidenced by Seal.
	Regarding claims 9-10, these claims refer to “the conductive additives”, i.e. the conductive additives added to the resin as recited in parent claim 1. The modified method of Nguyen provides the same process as claimed in which a resin containing thermally conductive additives is injected into a preform contained within a bagging material. Naturally, the resin and the added conductive additives are within the bagging material as recited in claim 10, and upon impregnation, naturally some of the conductive additives are dispersed at a surface level between the bagging material and the composite fiber layers because the resin infiltrates the composite fiber layers filling space between the bagging material and the tool. See Seal (Figure 3).
	Regarding claim 11, while not recited by Nguyen, Seal suggests suitable curing in an oven (column 3, lines 1-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this step in Nguyen because one of ordinary skill in the art would have been motivated to use a known suitable heating device for curing, as suggested by Seal.
	Claims 12 and 14-19 are satisfied for the reasons provided above.

Response to Arguments
Applicant's arguments filed 21 June 2022 have been fully considered but they are not persuasive.
	Applicant argues Nguyen does not teach decreasing the heating temperature at a third time to a final curing temperature which is lower than the second temperature. In response, the rejection is based on a combination of references. Hamilton was relied upon for suggesting this limitation. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant argues Nguyen discloses a multi-step process for curing. In response, the same paragraph of Nguyen cited by Applicant (paragraph 74) also teaches that a one-step cure may be used. Moreover, Hamilton was also relied upon for suggesting the limitations of minimizing or eliminating temperature dwell times, mitigating the build-up of heat in the curing cycle, and decreasing the heating temperature from the third time to a lower final curing temperature.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The changes to the grounds of rejection and new grounds of rejection were necessitated by the changes to the claims in the most recent amendment.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745